DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II, FIGs. 2A-2B, and 5, and claims 1-6, 8-15, 17-20, 24, and 25 in the reply filed on 12/15/2021 is acknowledged. During a telephone interview on 02/09/2022, Applicant further elects Invention I, a transformer assembly. Applicant also cancelled method claims 13-17. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/06/2019. These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 8-12, 18-20, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “to…electrically couple the lead wire to the electrically conductive shield without solder.” The examiner does not know how to properly interpret the limitation in question. 
Regarding claim 18, Applicant should clarify what’s intended by “an electrically conductive shield wrapped around the at least one primary winding, the at least one secondary winding to inhibit electromagnetic interference, and the magnetic transformer core.” For examination, the claim in question is interpreted as “an electrically conductive shield wrapped around the at least primary winding, the at least secondary winding, and the magnetic transformer core, the electrically conductive shield inhibits electromagnetic interference.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 9, 12, 18, 20, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by H. W. LORD (U.S. Patent No. 2,553,324).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, H. W. Lord, hereinafter referred to as “Lord,” teaches a transformer assembly (e.g. Figs. 1-2, or 5-6), comprising: 
a magnetic transformer core 10; 
at least one primary winding 11 or 11a, the at least one primary winding wound about the magnetic transformer core; 
at least one secondary winding 13 or 13a, the at least one secondary winding wound about the magnetic transformer core; 
an electrically conductive shield 20 or 20a, the electrically conductive shield wrapped around the at least one primary winding and the at least one secondary winding to inhibit electromagnetic interference; and 
a lead wire (lead wire of winding 12 or 12a), the lead wire wrapped around at least a portion of the electrically conductive shield to mechanically and electrically couple the lead wire to the electrically conductive shield without solder (col. 3, lines 21-33, or col. 4, lines 57-64). The limitation as claimed does not require the lead wire is lead wire (end or terminal) of the primary and or secondary winding. Therefore, with broadest reasonable interpretation, Lord teaches all the limitations of claim 1 as currently claimed.
With respect to claim 2, Lord teaches the transformer assembly of claim 1, wherein: 
the lead wire includes two wire ends (first and second ends); 
the electrically conductive shield includes an outer surface; 
a first one of the two wire ends extends beyond the electrically conductive shield at a first position on the outer surface of the electrically conductive shield; and 
a second one of the two wire ends extends beyond the electrically conductive shield at a second position on the outer surface of the electrically conductive shield, the first position and second position located on opposite sides of the electrically conductive shield (col. 3, lines 21-33).
With respect to claim 4, Lord teaches the transformer assembly of claim 1, wherein the electrically conductive shield comprises a belly band tape (col. 3, lines 57-60). 
With respect to claim 5, Lord teaches the transformer assembly of claim 4, wherein the electrically conductive shield comprises copper (col. 3, lines 57-60).
With respect to claim 6, Lord teaches the transformer assembly of claim 1, further comprising a ground terminal electrically coupled with the at least one primary winding, wherein the lead wire is electrically coupled with the ground terminal (col. 4, lines 60-64).
With respect to claim 9, Lord teaches the transformer assembly of claim 1, wherein the at least one primary winding and the at least one secondary winding include a radial outer surface, and the electrically conductive shield is wrapped to cover at least fifty percent of the radial outer surface (col. 3, lines 21-33, or col. 4, lines 57-64).
With respect to claim 12, Lord teaches the transformer assembly of claim 1, wherein the lead wire is wrapped at least one and one half turns around the electrically conductive shield (col. 3,lines 30-33).
With respect to claim 18, Lord teaches a transformer assembly (Figs. 1-2), comprising: 
a magnetic transformer core 10; 
at least one primary winding 11, the at least one primary winding wound about the magnetic transformer core; 
at least one secondary winding 13, the at least one secondary winding wound about the magnetic transformer core; 
an electrically conductive shield 20 wrapped around the at least one primary winding, the at least one secondary winding to inhibit electromagnetic interference, and the magnetic transformer core; and 
a lead wire (lead wire of winding 12) wrapped around at least a portion of the electrically conductive shield at least one turn (col. 3, lines 21-33, or col. 4, lines 57-64).
With respect to claim 20, The transformer assembly of claim 18, wherein the lead wire is wrapped at least one and one half turns around the electrically conductive shield (col. 4, lines 60-64).	
With respect to claim 24, The transformer assembly of claim 18, wherein the lead wire is electrically coupled to the electrically conductive shield without solder (col. 3, lines 21-33, or col. 4, lines 57-64)).
With respect to claim 25, The transformer assembly of claim 18, further comprising a ground terminal electrically coupled with the at least one primary winding, wherein the lead wire is electrically coupled with the ground terminal (col. 4, lines 60-64). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lord, as applied to claims 1 and 18 above, and further in view of Lee et al. (U.S. PG. Pub. No. 2011/0248814 A1).

With respect to claims 3 and 19, Lord teaches the transformer assembly of claims 1 and 18, respectively. Lord does not expressly teach the lead wire comprises a tin-coated wire.
Lee et al., hereinafter referred to as “Lee,” teaches a transformer (FIGs. 2-3), wherein the lead wire 12-13 comprises a tin-coated wire (para. [0022]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the tin-coated lead as taught by Lee to the transformer assembly of Lord to provide the required mechanical strength.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lord, as applied to claim 1 above, in view of Chen (U.S. PG. Pub. No. 2007/0152794 A1)
With respect to claim 8, Lord teaches the transformer assembly of claim 1. Lord does not expressly teach at least one auxiliary winding wound about the magnetic transformer core, wherein the electrically conductive shield is wrapped around the at least one auxiliary winding to inhibit electromagnetic interference.
Chen teaches a transformer (FIG. 4) comprising at least one auxiliary winding NA2 wound about the magnetic transformer core 401, wherein the electrically conductive shield NA1 is wrapped around the at least one auxiliary winding to inhibit electromagnetic interference (para. [0021]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the conductive shield wound on the auxiliary winding as taught by Chen to the transformer assembly of Lord to provide the required shielding characteristics for the auxiliary winding.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Espino (U.S. PG. Pub. No. 2014/0185337) in view of Lord.
With respect to claim 10, Espino teaches a switch-mode power supply 100 (FIG. 1A) comprising a power converter including the transformer 110 (para. [0028]). Espino does not expressly teach assembly of claim 1.
Lord teaches a transformer assembly of claim 1 (col. 3, lines 21-33, or col. 4, lines 57-64). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the transformer as taught by Lord to the switch-mode power supply of Espino to provide a transformer having improved electrostatic shielding characteristics (col. 2, lines 22-25).
With respect to claim 11, Espino in view of Lord teaches the switch-mode power supply of claim 10, wherein the power converter comprises a flyback converter (Espino, para. [0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837